DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 and 35-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 33 recites “such that sensor arms are configured” in line 2. Claim 21 also recites “a first sensor arm” and “a second sensor arm” in lines 10-11, which constitute “sensor arms”. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in claim 33 will be interpreted to be “such that the sensor arms are configured”. 

Claims 36-38 are rejected by virtue of their dependence from claim 35. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 23, 24, 27, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over “A Multifunctional Capacitive Sensor for Stretchable Electronic Skins" (hereinafter Cotton et al.) (previously cited) in view of US 2013/0333094 A1 (hereinafter Rogers et al.) (previously cited) and US 2015/0075303 A1 (hereinafter Connor) (previously cited)
Regarding claim 21, Cotton et al. teach an elastic sensor patch (see device in Figs. 1 and 2) comprising: an elastic and electrically isolating film layer (“two 0.5-mm-thick PDMS membranes” as described in Section II(A), paragraph 2), and at least one elastic measurement strip (“stretchable sensor” as described in Section II(A), paragraph 1) attached to the elastic film layer (see Section II(A), paragraph 2, last sentence), wherein the elastic measurement strip comprises an oblong capacitive strip (see device in Fig. 2) with a dielectric electro-active polymer (PDMS overlapped by plate capacitors, as described in Section II(A), paragraph 1, is a dielectric electro-active polymer) which has a stretchability of at least 50% in its length direction (see Section I, paragraph 2, line 2), and an elastic oblong resistive filament (interconnects in Fig. 2; the interconnect alone functions as a resistive filament—see Section I, paragraph 2, lines 5-9) with a thermoplastic elastomer (Section I, paragraph 2, line 1) (Section I, paragraph 2, lines 5-9). 
Cotton et al. fail to teach that the elastic and electrically isolating film layer has a stretchability of at least 100% in all directions in the plane of the film layer.
In a related elastomeric electronic device, Rogers et al. teach that the flexible or stretchable substrate (¶ [0044] discloses a flexible or stretchable substrate including PDMS) has a fracture strain greater than or equal to 500% (¶ [0048]), indicating that a layer of PDMS has a stretchability of at least 100% in all directions in the plane of the PDMS layer. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PDMS membrane of Cotton et al. to incorporate that it has a stretchability of at least 100% in all directions of the plane of the film layer as taught by Rogers et al. because the stretchability allows for the device to interface with a range of surfaces and surface shapes (see Par. 8 of Rogers et al.). 
The above combination of Cotton et al. and Rogers et al. teaches a single sensor arm which measures a movement in a first direction (Fig. 1 of Cotton et al. depicts a strain being measured along an axis) and is silent regarding whether the measurement strip comprises at least a first sensor arm and a second sensor arm, with the first sensor arm extending at least partly in a first direction and the second sensor arm extending in a second direction, with the first direction being different than the  second direction, wherein the first sensor arm is adapted to measure a movement in the first direction and the second sensor arm is adapted to measure a movement in the second direction.  
(Fig. 11 depicts a wearable accessory 102 which is a strip) comprising a cross-shaped sensor arm configuration with at least a first sensor arm and a second sensor arm (Fig. 11 depicts at least tubes 1102, 1103, 1105, 1106 which are sensor arms; see at least ¶ [0064] with regards to the tubes or channels being configured to detect movement), with the first sensor arm extending at least partly in a first direction (Fig. 11 depicts at least tube 1102 extending in a first direction) and the second sensor arm extending in a second direction (Fig. 11 depicts at least tube 1103 extending in a second direction), with the first direction being different than the second direction (Fig. 11 depicts 1102 and 1103 extending in different directions). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the single sensor arm configuration of Cotton et al. to incorporate a cross-shaped sensor configuration as taught by Connor. The motivation would incorporate more uniaxial strain sensors (see Section III, Paragraph 4 of Cotton et al. which discloses the measurement of uniaxial strain) in varied orientations so that multi-axial strains/movements can be measured. 
Regarding claim 23, the above combination teaches or suggests that parts of the at least two sensor arms mutually form an angle of at least 20° (Fig. 11 of Connor depicts the angle formed between the tubes 1102 and 1103 being greater than 20°).
Regarding claim 24, Cotton et al. further teach that said at least one elastic measurement strip comprises two electrically conductive metal film layers attached to opposite sides of the strip (Section II(A), paragraph 2 of Cotton et al. discloses electrodes which are the two electrically conductive metal film layers), wherein the two metal film layers each have a geometric form which allows elastic elongation without breaking either of the metal film layers (Section I, paragraph 2 of Cotton et al. discloses that thin gold film conductors evaporated on silicone rubber can reversibly stretch up to twice their length and cycle a quarter million times to tens of percent strain, thereby indicating that the geometric form allows for elastic elongation without breaking). 
Regarding claim 27, Cotton et al. in view of Rogers et al. and Connor teach the sensor patch according to claim 21. Cotton et al. further teach that width of the oblong capacitive strip is less than 5 mm (see Section II(A), paragraph 1 of Cotton et al. and view of device in Fig. 2). 
Regarding claim 30, Cotton et al. further teach that the sensor patch has a thickness which over its entire surface is less than 10 mm (According to Section II(A), paragraphs 1 and 2 of Cotton et al., the patch is composed of 3 layers of 0.5-mm-thick PDMS, 2 layers of 5-nm-thick adhesive chromium, and 2 layers of 50-nm-thick gold films, which is less than 10 mm). 
With regards to claim 33, the above combination teaches or suggests that the sensor arms are configured such that the sensor configuration has a cross shape (see the above 103 analysis regarding the combination of Cotton et al. in view of Connor; see Fig. 11 of Connor which depicts a cross-shaped sensor arm configuration). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cotton et al. in view of Rogers et al. and Connor, as applied to claim 21 above, and further in view of US 5353793 A (hereinafter referred to as Bornn) (previously cited). 
	Cotton et al. in view of Roger et al. and Connor teach the sensor patch according to claim 21. The aforementioned combination fails to teach that the sensor arms of the measurement strip are under a pretension. 
	In a related stretchable sensor apparatus, Bornn teaches (in Fig. 4c and Col. 8, lines 26-28) that the sensor arms (sensor assemblies 26) of the measurement strip (portion displayed in Fig. 5a) are under a pretension (Col. 8, lines 23-28). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the sensor arms of Cotton et al. to incorporate that they are under a pretension as taught by Bornn because the pretension allows for changes in resistivity when the sensor arms undergo a relative compression, thereby enabling the sensor patch to detect compressions of the skin.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cotton et al. in view of Rogers et al. and Connor, as applied to claim 21 above, and further in view of DE 102010022878 A1 (Kisielinski) (Paragraph references are made with reference to the attached translation) (previously cited) and “Wearable tactile keypad with stretchable artificial skin” (hereinafter Kramer et al.) (previously cited).
Regarding claims 25 and 26, the above combination of Cotton et al. in view of Rogers et al. and Connor teaches or suggests that the at least one measurement strip comprises a first number of oblong capacitive strips oriented in a first direction and a (see the above 103 analysis in claim 21 regarding the combination of Cotton et al. in view of Connor; Fig. 11 of Connor depicts tubes 1102 and 1103 extending in directions which intersect each other).
The above combination fails to teach that the first number comprises at least two elastic sensors which are oriented mutually parallel to each other and lie at a distance from each other in the range of 3 mm to 100 mm, and the second number comprises at least two elastic sensors which are oriented mutually parallel to each other. 
In a related system for measuring movement, Kisielinski teaches providing elastic movement/strain sensors that are oriented mutually parallel to each other (Figure 3; also see ¶ [0023] with regards to the strain sensor). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first number of oblong capacitive strips and the second number of oblong capacitive strips of the above combination of Cotton et al. in view of Rogers et al. and Connor to incorporate that they include a plurality of parallel elastic movement/strain sensors as taught by Kisielinski. The motivation would have been to provide self-calibrating properties of the system (¶ [0040] of Kisielinski). 
The above combination is silent regarding the distance between the mutually parallel elastic sensors.
 In a related elastic system for measuring movement, Kramer teaches that the distance between mutually parallel elastic sensors are at least 4 mm (see below annotated and zoomed Fig. 1a of Kramer et al.; also see Fig. 1b which depicts the distance between the microchannels being 2 mm). It would have been obvious for 

    PNG
    media_image1.png
    236
    250
    media_image1.png
    Greyscale

Annotated and zoomed Fig. 1a of Kramer et al.

Claims 28-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Cotton et al. in view of Rogers et al. and Connor, as applied to claim 21 above, and further in view of US 2011/0034912 A1 (hereinafter referred to as de Graff et al.) (previously cited). 
 Regarding claim 28, Cotton et al. in view of Rogers et al. and Connor teach the sensor patch according to claim 21. The aforementioned combination fails to teach that the sensor patch furthermore comprises one or more memories for storage of measurement values from the at least one elastic measurement strip, said one or more memories including an internal memory of an integrated circuit for storage of the measurement values, said sensor patch further comprising an energy source connected 
	In a related stretchable sensor device, de Graff et al. teach (Fig. 1) the sensor patch furthermore comprises one or more memories (1300 and 1800; see paragraphs 135 and 136) for storage of measurement values, said one or more memories including an internal memory of an integrated circuit for storage of the measurement values (1300 or 1800), said sensor patch further comprising energy source connected to the integrated circuit (400; see paragraph 139) for creating an electrical supply to the integrated circuit, a rechargeable energy source (RF communications circuit may be charged via RF power; see paragraph 139) and a charging circuit.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the sensor patch of the above combination  to incorporate one or more memories for storage of measurement values from the at least one elastic measurement strip, said one or more memories including an internal memory of an integrated circuit for storage of the measurement values, said sensor patch further comprising an energy source connected to the integrated circuit for creating an electrical supply to the integrated circuit, a rechargeable energy source and a charging circuit as taught by de Graff et al. because the memories allow for the data to be stored on the patch for later analysis, the energy source powers the integrated circuit, and the inclusion of multiple energy sources creates a backup in case one fails.
	Regarding claim 29, Cotton et al. in view of Rogers et al. and Connor teach the sensor patch according to claim 21. The aforementioned combination fails to teach that the sensor patch comprises an elastic, stretchable, flexible, and/or watertight protection 
	In the related stretchable sensor device, de Graff et al. teach (in paragraph 103) that the sensor patch comprises an elastic, stretchable, flexible, and/or watertight protection (encapsulation layer; see paragraph 103) for protecting the at least one strip, the elastic, stretchable, flexible, and/or watertight protection being attached to the film layer so that the film layer is protected against the environment (see paragraph 104, last sentence).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor patch of the above combination to incorporate an elastic, stretchable, flexible, and/or watertight protection for protecting the at least one strip, the elastic, stretchable, flexible, and/or watertight protection being attached to the film layer so that the film layer is protected against the environment as taught by de Graff et al. because the protection layer protects the patch from the environment while also providing protection against strain damage (see paragraph 103 of de Graff et al.). 
	Regarding claim 31, Cotton et al. in view of Rogers et al. and Connor teach the sensor patch according to claim 21. The aforementioned combination fails to teach that the sensor patch comprises a wireless transmission circuit functionally connected to an integrated circuit for wireless transmission of data concerning a measurement from the at least one elastic measurement strip, and/or a transmission circuit intended for 
	In the related stretchable sensor device, de Graff et al. teach that a sensor patch comprises a wireless transmission circuit functionally connected to an integrated circuit (1500; see paragraph 136) for wireless transmission of data concerning a measurement from the at least one elastic measurement strip, and/or a transmission circuit intended for transmission of an RF signal (1500 may be RF).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor patch of the above combination to incorporate a wireless transmission circuit functionally connected to an integrated circuit for wireless transmission of data concerning a measurement from the at least one elastic measurement strip, and/or a transmission circuit intended for transmission of an RF signal as taught by de Graff et al. because the wireless transmission circuit eliminates the need for a wired connection with an external device. 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Cotton et al. in view of Rogers et al. and Connor, as applied to claim 21 above, and further in view of de Graff et al. and  US 4448078 A (hereinafter referred to as Bridges) (previously cited)
	 Regarding claim 32, Cotton et al. in view of Rogers et al. and Connor teach the sensor patch according to claim 21. The aforementioned combination fails to teach a temperature sensor, and wherein an integrated circuit is provided with an algorithm for storing the measured temperature in a memory, and/or to compensate measurement 
In a related strain gage apparatus, Bridges teaches a temperature sensor (see Col. 2, lines 6-11), and wherein an integrated circuit (see Figure) is provided to compensate measurement values from the at least one elastic measurement strip taking into account the measured temperature (see Col. 4, lines 21-32)
It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the sensor patch of the above combination to incorporate a temperature sensor, and wherein an integrated circuit is provided to compensate a measurement values from the at least one elastic measurement strip taking into account the measured temperature as taught by Bridges because temperature affects the strain properties of materials (Col. 1, lines 34-48 of Bridges) and a temperature sensor permit measurements that compensate for temperature effects. 
In the related stretchable sensor device, de Graff et al. teach (in Fig. 1) a temperature sensor (sensors 1100 detect temperature; see paragraph 127), and wherein an integrated circuit is provided with an algorithm for storing the measured temperature (combination of processing facility 1200 and memory 1800 perform an algorithm for storing the measurements; see paragraphs 134 and 135). 
It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the sensor patch of the above combination to incorporate that an integrated circuit is provided with an algorithm for storing the measured temperature in a memory as taught by de Graff et al. because providing a memory for . 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Cotton et al. in view of Rogers et al. and Connor, as applied to claim 21 above, and further in view of US 2010/0036287 A1 (Weber) (Cited by applicant). 
	With regards to claim 34, the above combination of Cotton et al. in view of Rogers et al. and Connor teach the sensor patch according to claim 21 which has cross-shaped measurement units in an electrical measurement strip (see the above 103 analysis regarding the combination of Cotton et al. in view of Connor; see Fig. 11 of Connor which depicts a cross-shaped sensor arm configuration).The aforementioned combination fails to teach a plurality of electrical measurement strips such that different cross-shaped measurement units can be positioned next to each other. 
In a related sensor for detecting movement, Weber teaches a plurality of electrical measurement strips in a sensor configuration so that measurement units can be positioned next to each other (Fig. 4 and ¶ [0039] depicts a plurality of strip-shaped strain gauges 110 arranged next to each other). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified number of the elastic measurement strips in the sensor patch of the above combination to incorporate that there is plurality arranged next to each other as taught by Weber. The motivation would have been to provide measurements along different locations so that a more accurate analysis of the motion can be acquired. 

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over de Graff et al. in view of Cotton et al., Rogers et al., and Connor. 
	Regarding claim 35, de Graff et al. teach a sensor system (Fig. 1) comprising: a sensor patch including a transmitter that transmits data concerning a measurement from a sensor on the sensor patch (1500; see paragraph 136); and a processing system (combination of 300, 1200A, 1300A) with a receiver configured to receive said data transmitted by the sensor patch (1200A must have a receiver to receive sensor information from 1500; see paragraph 136), a calculator configured to process the received data (see paragraph 234), and a reader configured to display the processed data (output facility 300; see last line of paragraph 136).  
Although de Graff teaches that the sensors may include those for detecting topographic features of subject material (¶ [0127]), De Graff fails to teach an elastic and electrically isolating film layer with a stretchability of at least 100% in all directions in a plane of the film layer, and at least one elastic measurement strip attached to the elastic film layer, wherein the elastic measurement strip comprises an oblong capacitive strip with a dielectric electro-active polymer which has a stretchability of at least 50% in its length direction, and/or an elastic oblong resistive filament with a thermoplastic elastomer with a resistivity which changes as a function of the length of the filament, and wherein the measurement strip comprises at least a first sensor arm and a second sensor arm, with the first sensor arm extending at least partly in a first direction and the second sensor arm extending in a second direction, with the first direction being different than the second direction, wherein the first sensor arm is adapted to measure a 
Cotton et al. teach an elastic sensor patch (see device in Figs. 1 and 2) comprising: an elastic and electrically isolating film layer (“two 0.5-mm-thick PDMS membranes” as described in Section II(A), paragraph 2), and at least one elastic measurement strip (“stretchable sensor” as described in Section II(A), paragraph 1) attached to the elastic film layer (see Section II(A), paragraph 2, last sentence), wherein the elastic measurement strip comprises an oblong capacitive strip (see device in Fig. 2) with a dielectric electro-active polymer (PDMS overlapped by plate capacitors, as described in Section II(A), paragraph 1, is a dielectric electro-active polymer) which has a stretchability of at least 50% in its length direction (see Section I, paragraph 2, line 2), and an elastic oblong resistive filament (interconnects in Fig. 2; the interconnect alone functions as a resistive filament—see Section I, paragraph 2, lines 5-9) with a thermoplastic elastomer (Section I, paragraph 2, line 1) with a resistivity which changes as a function of the length of the filament (Section I, paragraph 2, lines 5-9). 
Cotton et al. fail to teach that the elastic and electrically isolating film layer has a stretchability of at least 100% in all directions in the plane of the film layer.
In a related elastomeric electronic device, Rogers et al. teach that the flexible or stretchable substrate (¶ [0044] discloses a flexible or stretchable substrate including PDMS) has a fracture strain greater than or equal to 500% (¶ [0048]), indicating that a layer of PDMS has a stretchability of at least 100% in all directions in the plane of the PDMS layer. 

The above combination of Cotton et al. and Rogers et al. teaches a single sensor arm which measures a movement in a first direction (Fig. 1 of Cotton et al. depicts a strain being measured along an axis) and is silent regarding whether the measurement strip comprises at least a first sensor arm and a second sensor arm, with the first sensor arm extending at least partly in a first direction and the second sensor arm extending in a second direction, with the first direction being different than the  second direction, wherein the first sensor arm is adapted to measure a movement in the first direction and the second sensor arm is adapted to measure a movement in the second direction.  
In a related elastic sensor device for measuring movement, Connor teaches a measurement strip (Fig. 11 depicts a wearable accessory 102 which is a strip) comprising a cross-shaped sensor arm configuration with at least a first sensor arm and a second sensor arm (Fig. 11 depicts at least tubes 1102, 1103, 1105, 1106 which are sensor arms; see at least ¶ [0064] with regards to the tubes or channels being configured to detect movement), with the first sensor arm extending at least partly in a first direction (Fig. 11 depicts at least tube 1102 extending in a first direction) and the second sensor arm extending in a second direction (Fig. 11 depicts at least tube 1103 extending in a second direction), with the first direction being different than the second direction (Fig. 11 depicts 1102 and 1103 extending in different directions). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the single sensor arm configuration of Cotton et al. to incorporate a cross-shaped sensor configuration as taught by Connor. The motivation would incorporate more uniaxial strain sensors (see Section III, Paragraph 4 of Cotton et al. which discloses the measurement of uniaxial strain) in varied orientations so that multi-axial strains/movements can be measured. 
It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the sensor system of de Graff et al. to incorporate the sensor patch according to the combination of Cotton et al., Rogers et al. and Connor because de Graff et al. teaches that the topographic features of subject material (e.g., the stretch of surface tissue) can be measured with their system (paragraph 127) and the sensor patch of Cotton et al., Rogers et al., and Conner is used to make such measurements.

Regarding claim 36, De Graff et al. in view of Cotton et al., Rogers et al., and Connor teach the sensor system according to claim 35. The aforementioned combination fails to teach that the sensor system furthermore comprises a MEMs inertia measurement unit.  
In the related elastomeric electronic device, Rogers et al. teach in paragraph 38 that the rigid device island may comprise a MEMs inertia measurement unit (acceleration sensor discussed must be MEMs due to the size restraints of the islands). 
. 

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over de Graff et al. in view of Cotton et al., Rogers et al., and Connor as applied to claim 35 above, and further in view of US 20150276372 A1 (Tata et al.) (previously cited)
	Regarding claim 37, de Graff et al. in view of Cotton et al., Rogers et al., and Connor teach the sensor system according to claim 35. The aforementioned combination fails to teach that the processing system is configured to receive simultaneous measurements from the sensor patch and a calibrator and to combine these to calibrate the sensor patch.
	In a related flexible strain sensor, Tata et al. teach that processing system (¶ [0037] depicts a computing device) is configured to receive simultaneous measurements from the sensor patch and a calibrator and to combine these (¶ [0037] discloses that the strain values are received with the calibration curve) to calibrate the sensor patch.	
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing system of above combination to incorporate that it is configured to receive simultaneous measurements from the sensor patch and a calibration system and to combine these to calibrate the  

	Regarding claim 38, Tata et al. further teach that the calibrator is an opto-technological mapping system (¶ [0034] discloses that a charged-couple device camera is used to provide a calibration curve). 

Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0067253 (Happel) (previously cited) in view of Cotton et al., Rogers et al., and Connor
Regarding claim 39, Happel teaches a method for measuring data related to movement (Fig. 14a), the method comprising: providing an elastic sensor patch (see location of left sensor 11a and right sensor 11b in Fig. 14a); and applying the sensor patch to the skin of a person at the level of the backbone so as to measure movements of the back (see Fig. 14a). 
Happel fails to teach the sensor patch according to claim 21. 
The combination of Cotton et al., Rogers et al. and Connor teaches the sensor patch according to claim 21 (the rejection of claim 21 based on Cotton et al., Rogers et al. and Connor is incorporated herein by reference in its entirety; see above 35 U.S.C. 103 analysis for claim 21). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sensor patch of Happel with the sensor patch according to claim 21 as taught by the combination of Cotton et al., 

Regarding claim 40, Happel in view of Cotton et al., Rogers et al., and Connor teach the method according to claim 39. Happel further teaches that the sensor patch is applied to said skin in a pre-stretched form (¶ [0172] of Happel). 

Response to Arguments
	Claim Objections
In view of the claims amendments filed 11/18/2020, the objections to the claims were withdrawn. 

Claim Rejections under 35 U.S.C. § 112(b)
There are new grounds of rejections under 35 U.S.C. § 112(b) necessitated by the amendments filed 11/18/2020. 

Claim Rejections under 35 U.S.C. § 103
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive. 



    PNG
    media_image2.png
    429
    514
    media_image2.png
    Greyscale

This argument is not persuasive because the Applicant’s arguments are not commensurate with the scope of the rejection. As stated in Page 8 of the Office Action mailed 08/18/2020, the combination of Cotton et al. and Rogers et al. teaches a single sensor arm which measures a movement in a first direction. Figure 1 of Cotton et al. depicts a strain being measured along an axis. In contrast, Connor, which is in the same field of endeavor of measuring movement with an elastic sensor device, discloses a cross-shaped sensor arm configuration using at least a first sensor arm and a second sensor arm. Fig. 11 depicts the tubes 1102, 1103, 1105, 1106 which are sensor arms for detecting movement in different directions. The modification that would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed 

The Applicant further asserts:

    PNG
    media_image3.png
    229
    505
    media_image3.png
    Greyscale
 
The Examiner respectfully disagrees. The references of Cotton and Connor are both in the field of endeavor of sensing stretching (see the Abstract and Introduction of Cotton; see at least ¶ [0064] of Connor). As such, the teachings of multi-axial stretching/movement sensing of Connor is applicable to the teachings of Cotton. 


    PNG
    media_image4.png
    252
    510
    media_image4.png
    Greyscale

This argument is not persuasive because the Applicant’s arguments are not commensurate with the scope of the rejection. As stated above, the modification that would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention was to modify the single sensor arm configuration of Cotton et al. to incorporate the cross-shaped sensor configuration as taught by Connor, wherein the motivation would have been to incorporate more uniaxial strain sensors in varied orientations so that multi-axial strains/movements can be measured (Page 9 of the Office Action mailed 08/18/2020). There was no assertion claiming that it would have been obvious to replace the tubes of Connor with a resistive filament or a capacitive sensor, or vice versa, to replace the resistive gold film on silicone of Cotton with the flexible tubes of Connor. No proposed modification or combination would change the principle of operation of the prior art invention being modified. In fact, the proposed modification would merely involve duplicating the sensors using the principle of operation of Cotton such that multiple axes of strains/movements could be sensed.
The Applicant further asserts:

    PNG
    media_image5.png
    194
    507
    media_image5.png
    Greyscale

This argument is not persuasive because the Applicant’s arguments are not commensurate with the scope of the rejection. As stated above, the modification that would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention was to modify the single sensor arm configuration of Cotton et al. to incorporate the cross-shaped sensor configuration as taught by Connor, wherein the motivation would have been to incorporate more uniaxial strain sensors in varied orientations so that multi-axial strains/movements can be measured (Page 9 of the Office Action mailed 08/18/2020). There was no assertion claiming that it would have been obvious to replace the tubes of Connor with a resistive filament or a capacitive sensor, or vice versa, to replace the resistive gold film on silicone of Cotton with the curvaceous strip or filament of Connor. No proposed modification or combination would change the principle of operation of the prior art invention being modified. In fact, the proposed modification would merely involve duplicating the sensors using the principle of operation of Cotton such that multiple axes of strains/movements could be sensed.

The Applicant further asserts:

    PNG
    media_image6.png
    402
    483
    media_image6.png
    Greyscale

This argument is not persuasive because the Applicant’s arguments are not commensurate with the scope of the rejection. As stated above, the modification that would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention was to modify the single sensor arm configuration of Cotton et al. to incorporate the cross-shaped sensor configuration as taught by Connor, wherein the motivation would have been to incorporate more uniaxial strain sensors in varied orientations so that multi-axial strains/movements can be measured (Page 9 of the Office Action mailed 08/18/2020). There was no assertion claiming that it would have been obvious to replace the tubes of Connor with a resistive filament or a capacitive sensor. No proposed modification or combination would change the principle of operation of the prior art invention being modified. In fact, the proposed modification 
Additionally, the references of Cotton and Connor are both in the field of endeavor of sensing stretching (see the Abstract and Introduction of Cotton; see at least ¶ [0064] of Connor). As such, the teachings of multi-axial stretching/movement sensing of Connor is applicable to the teachings of Cotton. 


The Applicants arguments with regards to the claims dependent from claim 21 are not persuasive because the combination of Cotton, Rogers, and Connor do not have the asserted deficiencies and an obviousness-based rejection had been established. 
The Applicants arguments with regards to the independent claims similar to claim 21 are not persuasive because the combination of Cotton, Rogers, and Connor do not have the asserted deficiencies and an obviousness-based rejection had been established. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                             
/MATTHEW KREMER/Primary Examiner, Art Unit 3791